Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment after final rejection dated 9/3/2021 has been entered.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness (Reg. No. 63,422) on 9/17/2021.
Drawings
4.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 2 of the instant application has been amended to add a pipe (21) and a reference numeral 2 on the storage assembly.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Specification
5.	The following changes have been made to the paragraph spanning pages 6 and 7 of the specification of the instant application:
-- An end of connecting conduit 5a is coupled with a connecting pipe 11, which in turn is connected to an outlet port of a servoassisted, fast-opening electrovalve 12. An inlet port of said fast-opening electrovalve 12 is instead connected to a second, large-21 16 of a storage assembly 2. –

The following changes have been made to the paragraph on page 8, lines 23-25 of the specification of the instant application:
-- In other words, the inlet port of the storage assembly 2 is connected to a standard air supply (not shown) through at least a pressure adjuster and pressure multiplier. –

The following changes have been made to the paragraph on page 11, lines 23-28 of the specification of the instant application:
-- Moreover, the short high-pressure pipes (11, 21) between storage assembly 2 and nozzle unit 1 are a (not shown) can also be extended, but does not imply particular safety problems because it has standard operating pressure in industrial environments. –









Claims
6.	The following changes have been made to the claims in the amendment dated 9/3/2021:
In claim 8, line 12 after “multiplier”, “(11)” has been replaced with -- (17) --.
	In claim 17, line 12 after “multiplier”, “(11)” has been replaced with -- (17) --.


















Allowable Subject Matter
7.	Claims 8-9 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 8 and 17 of the 9/3/2021 amendment, and as modified by the attached examiner’s amendment, are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the process involving causing a burst of compressed air against a lateral edge of a top sheet (L) through a nozzle (5); detecting a thickness of the top sheet (L) through a detection unit (14a) and determining if the thickness is consistent with an expected thickness for the top sheet (L); and if the detected thickness is not consistent, repeat again the step of causing a burst of compressed air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        















    PNG
    media_image1.png
    5706
    4308
    media_image1.png
    Greyscale